Name: Commission Regulation (EEC) No 2924/82 of 29 October 1982 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 82 Official Journal of the European Communities No L 304/71 COMMISSION REGULATION (EEC) No 2924/82 of 29 October 1982 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for pigs and poultry Whereas, in view of the limited quantities still available which satisfy this condition as to age, and in order that implementation of the measure concerned may continue in the normal way, the abovementioned sales should be extended to skimmed-milk powder put into storage before 1 June 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Whereas pursuant to :  Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed ­ milk powder for use in feed for pigs and poultry (3), as last amended by Regulation (EEC) No 2923/82 (4),  Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry (*), as last amended by Regulation (EEC) No 2923/82, the intervention agencies are to sell skimmed-milk powder put into storage before 1 April 1981 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 368/77 and Article 1 of Regulation (EEC) No 443/77, the date '1 April 1981 ' is hereby replaced by '1 June 1982'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (') OJ No L 52, 24 . 2 . 1977, p . 19 . (4 ) See page 64 of this Official Journal . O OJ No L 58 , 3 . 3 . 1977, p . 16 .